Case 6:18-cv-01229-MJJ-CBW Document 51 Filed 08/12/20 Page 1 of 9 PageID #: 215




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

 SECURITIES & EXCHANGE                     CASE NO. 6:18-CV-01229
 COMMISSION

 VERSUS                                    JUDGE JUNEAU

 WORLD TREE FINANCIAL L L C ET AL          MAGISTRATE JUDGE WHITEHURST

                                SCHEDULING ORDER

     The following case-specific deadlines are hereby set in accordance with Fed. R.
 Civ. P. 16(b):

  BENCH TRIAL:                           November 2, 2020 at 9:30 a.m. in Lafayette,
                                         Ctrm 1 before Judge Michael J. Juneau.
                                         (Counsel shall report to the judge’s chambers
                                         thirty minutes prior to the start of trial.)
  PRETRIAL CONFERENCE (“PTC”):           October 23, 2020 at 1:00 p.m. (CST) by video
                                         conferencing before Judge Michael J. Juneau.



  PRETRIAL DEADLINES:             FOR:
  **/**/**                 1.     Initial Disclosures. See Fed. R. Civ. P. 26(a)(1).
                                  Under Rule 26(a)(1)(D), “A party that is first
                                  served or otherwise joined after the Rule 26(f)
                                  conference must make the initial disclosures
                                  within 30 days after being served or joined. . . .”
  **/**/**                 2.     Rule 26(f) Conference of Parties. See Fed. R. Civ.
                                  P. 26(f). Note: No discovery may take place
                                  before the conference absent agreement of the
                                  parties or court order. Fed. R. Civ. P. 26(d)(1).



                                         -1-
Case 6:18-cv-01229-MJJ-CBW Document 51 Filed 08/12/20 Page 2 of 9 PageID #: 216




  **/**/**               3.    Rule 26(f) Report to Court. The format for this
                               report is available at
                               http://www.lawd.uscourts.gov and Fed. R. Civ. P.
                               26(f).
  **/**/**               4.    Joinder of Parties and Amendment of Pleadings.
                               See Fed. R. Civ. P. 14 and 15.
  Within five days of    5.    Copies of Reports of Treating Physicians. Copies
  receipt                      of such reports are to be furnished to opposing
                               counsel, not filed in the record. This Court need
                               not be notified when such reports are furnished.
  **/**/**               6.    Plaintiff’s Expert Information/Reports. See Fed.
                               R. Civ. P. 26(a)(2)(B). Counsel are cautioned that
                               experts will not be allowed to testify regarding
                               material not contained within their reports.
  **/**/**               7.    Defendant’s Expert Information/Reports. See
                               Fed. R. Civ. P. 26(a)(2)(B). Counsel are cautioned
                               that experts will not be allowed to testify
                               regarding material not contained within their
                               reports.
  **/**/**               8.    Discovery Completion and Discovery Motions.
                               This is the deadline for completion of all discovery
                               and for submission of any discovery motions (e.g.,
                               motions to compel). This discovery deadline
                               includes production of surveillance evidence,
                               unless the parties opted in to the Lafayette
                               Division’s former surveillance evidence procedure
                               in their Rule 26(f) report. (Leave of court must be
                               obtained before taking the deposition of a
                               surveillant.) A discovery request will be deemed
                               untimely unless the response to that request
                               would be due before the discovery deadline.
  8/31/2020              9.    Dispositive Motions. Dispositive motions must
                               be filed by this date.




                                      -2-
Case 6:18-cv-01229-MJJ-CBW Document 51 Filed 08/12/20 Page 3 of 9 PageID #: 217




  8/31/2020              10.   Daubert Motions. Daubert motions must be filed
                               by this date. Daubert motions are challenges to
                               expert testimony and exhibits or demonstrative
                               aids based upon grounds that they are not
                               relevant or reliable under the standards set forth
                               in Daubert v. Merrell Dow Pharmaceuticals, Inc.,
                               509 U.S. 579 (1993) and Kumho Tire Co., Ltd. v.
                               Carmichael, 526 U.S. 137 (1999).
  9/23/2020              11.   Motions in Limine. Motions in limine must be
  30 days before the PTC       filed by this date. Any response must be filed
                               within seven (7) days.
  9/23/2020              12.   Meeting of Counsel to Complete the Pretrial
  30 days before the PTC       Order. This meeting must include all TRIAL
                               counsel, but may be by telephone unless
                               otherwise ordered by this Court.
  10/9/2020              13.   Joint Pretrial Order. The joint pretrial order (and
  14 days before the PTC       all required attachments) must be filed with the
                               Clerk of Court by this date. A fillable form for this
                               report is available at
                               http://www.lawd.uscourts.gov. A copy of the
                               pretrial order (and all required attachments) must
                               be submitted via e-mail to Judge Juneau at
                               Juneau_motions@lawd.uscourts.gov in Word
                               format.

                               For Jury Trials:
                               a. A single jointly-submitted set of jury
                               instructions and a single jointly-submitted jury
                               interrogatory form must be attached to the
                               pretrial order.
                               b. Any dispute concerning a jury instruction or
                               interrogatory must be noted, with proper page-
                               specific cites to the jurisprudence being relied
                               upon to support each party’s position. If the
                               dispute is one of fact to be proven at trial, the
                               fact at issue shall be identified, and the language
                               for an instruction supporting each factual
                               scenario shall be attached noting its application

                                      -3-
Case 6:18-cv-01229-MJJ-CBW Document 51 Filed 08/12/20 Page 4 of 9 PageID #: 218




                               to that fact, if found. The parties must be
                               prepared to discuss disputes as to jury
                               instructions and jury interrogatories at the
                               pretrial conference.
                               c. Counsel shall not duplicate this Court’s
                               boilerplate jury instructions. Copies will be
                               provided upon request.
                               d. Jury instructions taken from the Fifth Circuit
                               Pattern Instructions or from the Louisiana Pattern
                               Instructions may be identified by number only
                               and citation to the edition of the volume used.
                               e. Proposed voir dire questions specific to a party
                               or issue must be attached to the pretrial order.

                               For Bench Trials:
                               Each party’s proposed findings of fact and
                               conclusions of law must be attached to the
                               pretrial order. The conclusions of law from
                               plaintiff are to contain each claim made against
                               each defendant, the remedy or remedies sought,
                               the basis in law relied upon for those claims and
                               remedies, and any jurisprudential gloss upon any
                               statute or code article relied upon with the page
                               cite of the specific language relied upon
                               supporting or interpreting each of plaintiff’s
                               claims and remedies. Plaintiff is to cite the
                               standard or burden of proof it must prove as to
                               each claim, including any right to attorneys’ fees.
                               Defendants are to respond to plaintiff’s claims in
                               the same format, if possible, and additionally cite
                               any affirmative defenses relied upon with the
                               same level of specificity required for plaintiff (i.e.,
                               basis in law, jurisprudential gloss, etc.)
  10/9/2020              14.   Bench Books. The parties shall deliver two bench
  14 days before the PTC       books to Judge Juneau's chambers for use by the
                               judge and law clerk at trial. The bench books
                               should be tabbed and indexed with a cover sheet
                               on which each party is to state all objections to
                               the admissibility of exhibits. A third copy of the
                               bench book shall be placed at the witness stand
                                      -4-
Case 6:18-cv-01229-MJJ-CBW Document 51 Filed 08/12/20 Page 5 of 9 PageID #: 219




                                   on the morning of the trial for use by testifying
                                   witnesses. The original exhibits must be entered
                                   into evidence at trial. After trial, the exhibits
                                   actually admitted must also be submitted on CD-
                                   ROM.
  10/9/2020              15.       Trial Depositions. All depositions to be used at
  14 days before the PTC           trial, including video depositions, shall be edited
                                   to remove nonessential, repetitious, and
                                   unnecessary material, as well as objections and
                                   colloquy of counsel. A copy of any edited trial
                                   depositions (paper or video for non-jury trials;
                                   video for jury trials are preferred) shall be
                                   included in the bench books. All objections
                                   thereto must be filed and briefed by this
                                   deadline. Objections to deposition testimony will
                                   be waived unless submitted along with the
                                   deposition transcripts.
  10/16/2020                16.    Real Time Glossary. The real time glossary shall
  7 days before the PTC            be delivered to the Clerk of Court in Lafayette by
                                   this date, for transmittal to the court reporter.
                                   The glossary shall contain all “key word indexes”
                                   from all depositions taken in the case, all witness
                                   lists, all exhibit lists, and copies of all expert
                                   reports.
  10/16/2020                17.    Affirmation of ADR Efforts. On or before this
  7 days before the PTC            date, the parties must participate in either (a)
                                   private mediation before a third-party mediator,
                                   or (b) a settlement conference before the
                                   magistrate judge. An affirmation must be filed
                                   with the Clerk of Court by this date, setting forth
                                   the date the parties participated in ADR. The
                                   affirmation should not disclose any monetary
                                   amounts discussed.

        A copy of any dispositive motions, Daubert motions, or motions in limine, as
 well as a copy of the pretrial order (with all required attachments) shall be e-mailed
 to Judge Juneau at Juneau_motions@lawd.uscourts.gov in Word format.


                                          -5-
Case 6:18-cv-01229-MJJ-CBW Document 51 Filed 08/12/20 Page 6 of 9 PageID #: 220




       All matters that must be exchanged among counsel must be exchanged by
 hand delivery or certified mail, unless all counsel agree otherwise, IN WRITING, or
 unless this Court orders otherwise.

        All deadlines in this order are case specific and override any deadlines for the
 same matter found in an applicable rule of civil procedure. All other deadlines in
 the Federal Rules of Civil Procedure shall govern this case and shall be enforced by
 this Court. Counsel should note Rule 26 and Rule 37(c)(1).

       This Court will enforce Fed. R. Civ. P. 30, particularly Rule 30(a)(2)(A) (the
 ten-deposition rule) and Rule 30(d)(1) (the rule limiting depositions to one
 day/seven hours), absent written stipulation of the parties or court order. This
 Court shall enforce Rule 26 unless changed by this case-specific order or by
 subsequent court order.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 12th day of
 August, 2020.

                                    BY DIRECTION OF THE COURT
                                    TONY R. MOORE, CLERK

                                    BY: s/Chris Guidry
                                    Deputy Clerk




                                           -6-
Case 6:18-cv-01229-MJJ-CBW Document 51 Filed 08/12/20 Page 7 of 9 PageID #: 221




                         PRETRIAL ORDER REQUIREMENTS

                   United States District Judge Michael J. Juneau


 1.    Jurisdictional Basis.

       The jurisdictional basis for all claims shall be explained.


 2.    Claims and Responses.

       Any party asserting a claim shall identify the following, as to each claim: (1)
       the law and any contractual provision supporting the claim; (b) the remedy
       prayed for as to each defendant; and (c) the law supporting that remedy as
       to that defendant. This requirement applies to all counterclaims, cross-
       claims, third-party claims, and interventions, and the parties shall state
       whether they have stipulated to any intervention.

       Each party against whom a claim has been asserted shall provide the
       following information: (a) the basis or lack thereof for each claim; (b) all
       affirmative defenses asserted and the legal bases therefor; (c) whether the
       dispute in question is one of law, fact, or contractual interpretation; and (d)
       the law supporting the responses.

       If a bench trial is scheduled, the information regarding claims and responses
       contained in this section shall be supplemented by page-specific citations to
       supporting jurisprudence as to each claim, remedy, defense, and allegation.

       FAILURE TO INCLUDE A CLAIM OR DEFENSE IN THIS ORDER WILL CONSTITUTE
       ABANDONMENT OF THE CLAIM OR DEFENSE.


 3.    Issues of Fact and Issues of Law.

       Identify any TRUE issues of fact or law that remain unresolved as of the
       pretrial conference.




                                           -1-
Case 6:18-cv-01229-MJJ-CBW Document 51 Filed 08/12/20 Page 8 of 9 PageID #: 222




 4.    Stipulations.

       List any matters to which the parties have stipulated. Counsel are
       encouraged to stipulate to as many factual and legal issues as possible in the
       interest of reducing costs and delays at trial. If the matter will be tried to a
       jury, counsel shall state whether the stipulations are to be read to the jury.


 5.    Will Call Witnesses.

       Each party shall set out a will call witness list that conforms to the
       requirements of Fed. R. Civ. P. 26(a)(3)(A) and include a brief summary (no
       more than two to three sentences) of the subject matter to which each
       witness will testify. Witnesses who are called exclusively for impeachment
       need not be listed. Counsel are to omit or redact any personal identifiers, in
       conformity with Fed. R. Civ. P. 5.2 and LR 5.7.12.


 6.    May Call Witnesses.

       Each party shall set out a may call witness list that conforms to the
       requirements of Fed. R. Civ. P. 26(a)(3)(A) and include a brief summary of the
       subject matter to which each witness will testify. Counsel are to omit or
       redact any personal identifiers, in conformity with Fed. R. Civ. P. 5.2 and LR
       5.7.12.


 7.    Exhibits.

       Each party shall set out an exhibit list, identifying the exhibits the party will
       use at trial, and conforming to the requirements of Fed. R. Civ. P.
       26(a)(3)(A)(iii). Counsel are to omit or redact any personal identifiers, in
       conformity with Fed.R.Civ.P. 5.2 and LR 5.7.12.


 8.    Objections to Witness and Exhibit Lists.

       Each party shall list any objections to the witness or exhibits lists of another
       party, including those objections contained in Fed. R. Civ. P. 26(a)(3)(B). ANY
       OBJECTIONS NOT SPECIFICALLY STATED IN THE PRETRIAL ORDER ARE

                                          -2-
Case 6:18-cv-01229-MJJ-CBW Document 51 Filed 08/12/20 Page 9 of 9 PageID #: 223




       DEEMED WAIVED UNLESS EXCUSED BY THE COURT FOR GOOD CAUSE
       SHOWN. If an exhibit has been objected to, a copy of the disputed exhibit
       must be made available for review at the pretrial conference.9.Counsel
       Affirmations.

       Counsel for each party shall affirm:

       a.    That he or she is aware that exhibits are to be published to the jury by
             use of the Visual Presenter or a portable data storage device (e.g.,
             flash drive, CD-ROM, etc.) unless consent of this Court is obtained
             upon a showing of impracticality or prejudice.

       b.    That he or she is familiar with the operation of the electronic
             equipment available in the courtroom, or note the date he or she has
             scheduled with the Electronic Coordinator for the Western District of
             Louisiana for training.

       c.    That good faith settlement negotiations have been engaged in within
             one week prior to the pretrial conference.

       d.    The need, if any, for handicap provisions that are provided by the
             Court.




                                         -3-
